Exhibit 10.1(a)

 

February 12, 2014

 

Boulevard Acquisition Corp.

399 Park Avenue, 6th Floor

New York, NY 10022

 

Re:  Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Boulevard Acquisition Corp., a Delaware corporation (the “Company”),
and Citigroup Global Markets Inc., as representative of the several underwriters
(the “Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”), of 21,000,000 of the Company’s units (the “Units”), each
comprised of one share of the Company’s common stock, par value $0.0001 per
share (the “Common Stock”), and one-half of one warrant (each, a “Warrant”). 
Each whole Warrant entitles the holder thereof to purchase one share of the
Common Stock at a price of $11.50 per share, subject to adjustment.  The Units
shall be sold in the Public Offering pursuant to the registration statements on
Form S-1 No. 333-193320 and 333-193922 and prospectus (the “Prospectus”) filed
by the Company with the Securities and Exchange Commission (the “Commission”)
and the Company shall apply to have the Units listed on the NASDAQ Capital
Market.  Certain capitalized terms used herein are defined in paragraph 11
hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Boulevard Acquisition Sponsor, LLC (the “Sponsor”), each of the
members of Boulevard Acquisition Sponsor, LLC (each, a “Member” and
collectively, the “Members”), Marc Lasry and Sonia E. Gardner, for purposes of
paragraph 4 only, hereby agrees with the Company as follows:

 

1.                                      The Sponsor agrees that if the Company
seeks stockholder approval of a proposed Business Combination, then in
connection with such proposed Business Combination, it shall vote all Founder
Shares and any shares acquired by it in the Public Offering or the secondary
public market in favor of such proposed Business Combination.

 

2.                                      The Sponsor and the Members hereby agree
that in the event that the Company fails to consummate a Business Combination
(as defined in the Underwriting Agreement) within 21 months from the closing of
the Public Offering (or 24 months from the closing of the Public Offering if the
Company has executed a letter of intent, agreement in principle or definitive
agreement for an initial Business Combination within 21 months from the closing
of the Public Offering but has not completed the initial Business Combination
within such 21-month period), or such later period approved by the Company’s
stockholders in accordance with the Company’s amended and restated certificate
of incorporation, the Sponsor and each Member shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up, (ii) as promptly as reasonably possible but not more than 10 business days
thereafter, redeem 100% of the Common Stock sold as part of the Units in the
Public Offering (the “Offering Shares”), at a per-share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account, including
interest not previously released to the Company to pay its franchise and income
taxes (less up to $100,000 of interest to pay dissolution expenses), divided by
the number of then outstanding public shares, which redemption will completely
extinguish Public Stockholders’ rights as stockholders (including the right to
receive further liquidation distributions, if any), subject to applicable law,
and (iii) as promptly as reasonably possible following such redemption, subject
to the approval of the Company’s remaining stockholders and the Company’s board
of directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law.  The Sponsor and the Members agree to not
propose any amendment to the Company’s amended and restated certificate of
incorporation that would affect the substance or timing of the Company’s
obligation to redeem 100% of the Offering Shares if the Company does not
complete a Business Combination within 21 months from the closing of the Public
Offering (or 24 months from the closing of the Public Offering if the Company
has executed a letter of

 

--------------------------------------------------------------------------------


 

intent, agreement in principle or definitive agreement for a Business
Combination within 21 months from the closing of the Public Offering but has not
completed the Business Combination within such 21-month period), unless the
Company provides its public stockholders with the opportunity to redeem their
shares of Common Stock upon approval of any such amendment at a per share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay its franchise and income taxes,
divided by the number of then outstanding public shares.

 

The Sponsor and each Member acknowledges that it, he or she has no right, title,
interest or claim of any kind in or to any monies held in the Trust Account or
any other asset of the Company as a result of any liquidation of the Company
with respect to the Founder Shares.  The Sponsor and each Member hereby further
waives, with respect to any shares of the Common Stock held by it, him or her,
any redemption rights it, he or she may have in connection with the consummation
of a Business Combination, including, without limitation, any such rights
available in the context of a stockholder vote to approve such Business
Combination or in the context of a tender offer made by the Company to purchase
shares of the Common Stock (although the Sponsor and the Members shall be
entitled to redemption and liquidation rights with respect to any shares of the
Common Stock (other than the Founder Shares) it or they hold if the Company
fails to consummate a Business Combination within 21 months from the date of the
closing of the Public Offering (or 24 months from the closing of the Public
Offering if the Company has executed a letter of intent, agreement in principle
or definitive agreement for a Business Combination within 21 months from the
closing of the Public Offering but has not completed the Business Combination
within such 21-month period).

 

3.                                      During the period commencing on the
effective date of the Underwriting Agreement and ending 180 days after such
date, the undersigned shall not (i) sell, offer to sell, contract or agree to
sell, hypothecate, pledge, grant any option to purchase or otherwise dispose of
or agree to dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder, with
respect to any Units, shares of Common Stock, Warrants or any securities
convertible into, or exercisable, or exchangeable for, shares of Common Stock
owned by him, her or it, (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any Units, shares of Common Stock, Warrants or any securities
convertible into, or exercisable, or exchangeable for, shares of Common Stock
owned by him, her or it, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise, or (iii) publicly announce
any intention to effect any transaction specified in clause (i) or (ii).  If the
undersigned is an officer or director of the Company, the undersigned further
agrees that the forgoing restrictions shall be equally applicable to any
issuer-directed Units that the undersigned may purchase in the Public Offering.

 

4.                                      In the event of the liquidation of the
Trust Account, Avenue Capital Management II, L.P. (the “Indemnitor”) agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claim, damage and expense whatsoever (including, but not limited to, any and all
legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) to which the Company may become subject as a result of any claim by
(i) any third party for services rendered or products sold to the Company or
(ii) a prospective target business with which the Company has entered into an
acquisition agreement (a “Target”); provided, however, that such indemnification
of the Company by the Indemnitor shall apply only to the extent necessary to
ensure that such claims by a third party for services rendered (other than the
Company’s independent public accountants) or products sold to the Company or a
Target do not reduce the amount of funds in the Trust Account to below the
lesser of (i) $10.00 per share of the Offering Shares and (ii) the actual amount
per share of the Offering Shares held in the Trust Account due to reductions in
the value of the trust assets as of the date of the liquidation of the Trust
Account, in each case including interest earned on the funds held in the Trust
Account and not previously released to the Company for its working capital
requirements or to pay its franchise and income taxes less franchise and income
taxes, less franchise and income taxes payable, and, provided, further, that
only if such third party or Target has not executed an agreement waiving claims
against and all rights to seek access to the Trust Account whether or not such
agreement is enforceable.  In the event that any such executed waiver is deemed
to be unenforceable against such third party, the Indemnitor shall not be
responsible for any liability as a result of any such third party claims. 
Notwithstanding any of the foregoing, such indemnification of the Company by the
Indemnitor shall not apply as to any claims under the Company’s obligation to
indemnify the Underwriters against certain liabilities, including liabilities
under the Securities Act of 1933, as

 

2

--------------------------------------------------------------------------------


 

amended.  The Indemnitor shall have the right to defend against any such claim
with counsel of its choice reasonably satisfactory to the Company if, within 15
days following written receipt of notice of the claim to the Indemnitor, the
Indemnitor notifies the Company in writing that it shall undertake such defense.

 

5.                                      To the extent that the Underwriters do
not exercise their over-allotment option to purchase an additional 3,150,000
Units (as described in the Prospectus), the Sponsor agrees that it shall return
to the Company, on a pro rata basis in accordance with the percentage of Founder
Shares held by it, for cancellation at no cost, a number of Founder Shares equal
to 779,625 multiplied by a fraction, (i) the numerator of which is 3,150,000
minus the number of Units purchased by the Underwriters upon the exercise of
their over-allotment option, and (ii) the denominator of which is 3,150,000. 
The Sponsor further agrees that to the extent that (a) the size of the Public
Offering is increased or decreased and (b) the Sponsor has either purchased or
sold shares of Common Stock or an adjustment to the number of Founder Shares has
been effected by way of a stock split, stock dividend, reverse stock split,
contribution back to capital or otherwise, in each case in connection with such
increase or decrease in the size of the Public Offering, then (A) the references
to 3,150,000 in the numerator and denominator of the formula in the immediately
preceding sentence shall be changed to a number equal to 15% of the number of
shares included in the Units issued in the Public Offering and (B) the reference
to 779,625 in the formula set forth in the immediately preceding sentence shall
be adjusted to such number of shares of the Common Stock that the Sponsor and
the independent directors would have to collectively return to the Company in
order to hold an aggregate of 20.0% of the Company’s issued and outstanding
shares after the Public Offering.  In addition, the undersigned agrees that a
portion of the Founder Shares in an amount equal to 5.0% of the Company’s issued
and outstanding shares immediately after the Public Offering (the “Founder
Earnout Shares”), shall be returned to the Company by the holders thereof,
including the undersigned, as applicable, for cancellation, on a pro rata basis,
at no cost on the on the fifth anniversary of the completion of a Business
Combination unless following such Business Combination the last sales price of
the Company’s common stock equals or exceeds $13.00 per share (as adjusted for
stock splits, stock dividends, reorganizations, recapitalizations and the like)
for any 20 trading days within any 30-trading day period or the Company
completes a liquidation, merger, stock exchange or other similar transaction
that results in all of its stockholders having the right to exchange their
shares of common stock for consideration in cash, securities or other property
which equals or exceeds $13.00 per share (as adjusted for stock splits, stock
dividends, reorganizations, recapitalizations and the like).

 

6.                                      (a) The Sponsor and each Member hereby
agrees not to participate in the formation of, or become an officer or director
of, any other blank check company until the Company has entered into a
definitive agreement with respect to a Business Combination or the Company has
failed to complete a Business Combination within 24 months after the closing of
the Public Offering.

 

(b)                                 Each of the Sponsor and each Member hereby
agrees and acknowledges that:  (i) each of the Underwriters and the Company
would be irreparably injured in the event of a breach by such Sponsor or Member
of his, her or its obligations under paragraph 6(a), (ii) monetary damages may
not be an adequate remedy for such breach and (iii) the non-breaching party
shall be entitled to injunctive relief, in addition to any other remedy that
such party may have in law or in equity, in the event of such breach.

 

7.                                      (a) On the date of the Prospectus, the
Founder Shares will be placed into an escrow account maintained in New York, New
York by Continental Stock Transfer & Trust Company, acting as escrow agent. 
Subject to certain limited exceptions, the Sponsor agrees not to transfer,
assign, sell or release the shares from escrow until one year after the date of
the consummation of a Business Combination or earlier if, subsequent to a
Business Combination, (i) the last sale price of the Company’s common stock
equals or exceeds $12.00 per share (as adjusted for stock splits, stock
dividends, reorganizations and recapitalizations) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the consummation of
a Business Combination or (ii) the Company consummates a subsequent liquidation,
merger, stock exchange or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their shares of common stock
for cash, securities or other property (the “Lock-up”).

 

(b)                                 The Sponsor agrees that it shall not
effectuate any Transfer of Private Placement Warrants or Common Stock underlying
such warrants, until 30 days after the completion of a Business Combination.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding the provisions set forth in
paragraphs 7(a) and (b), Transfers of the Founder Shares, Private Placement
Warrants and shares of Common Stock underlying the Private Placement Warrants
are permitted to (a) to the Company’s officers or directors, any affiliates or
family members of any of the Company’s officers or directors, any Member, or any
affiliates of the Sponsor or the Members (b) in the case of an individual, by
gift to a Member of one of the members of the individual’s immediate family or
to a trust, the beneficiary of which is a member of one of the individual’s
immediate family, an affiliate of such person or to a charitable organization;
(c) in the case of an individual, by virtue of laws of descent and distribution
upon death of the individual; (d) in the case of an individual, pursuant to a
qualified domestic relations order; (e) to any descendent of Marc Lasry and
Sonia E. Gardner; (f) by private sales or transfers made in connection with the
consummation of a Business Combination at prices no greater than the price at
which the shares were originally purchased; (g) by virtue of the laws of the
state of Delaware or the Sponsor’s limited liability company agreement upon
dissolution of the Sponsor; (h) in the event of the Company’s liquidation prior
to the completion of a Business Combination; or (i) in the event of completion
of a liquidation, merger, stock exchange or other similar transaction which
results in all of the Company’s stockholders having the right to exchange their
shares of Common Stock for cash, securities or other property subsequent to the
completion of a Business Combination; provided, however, that in the case of
clauses (a) through (g) these permitted transferees must enter into a written
agreement agreeing to be bound by these transfer restrictions.

 

8.                                      Each Member’s biographical information
furnished to the Company that is included in the Prospectus is true and accurate
in all respects and does not omit any material information with respect to such
Member’s background.  The Member’s questionnaire furnished to the Company is
true and accurate in all respects.  Each Member represents and warrants that: 
such Member is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; such Member has never been convicted of, or pleaded guilty to, any
crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and such Member is not currently a defendant in any such criminal
proceeding; and neither such Member nor the Sponsor has ever been suspended or
expelled from membership in any securities or commodities exchange or
association or had a securities or commodities license or registration denied,
suspended or revoked.

 

9.                                      Except as disclosed in the Prospectus,
neither the Sponsor nor any affiliate of the Sponsor, nor any director or
officer of the Company, shall receive any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the following: 
repayment of a loan of up to $200,000 made to the Company by the Sponsor,
pursuant to a Promissory Note dated November 19, 2013; payment of an aggregate
of $10,000 per month Avenue Capital Management II, L.P., for office space,
secretarial and administrative services, pursuant to an Administrative Services
Agreement, dated February 12, 2014; reimbursement for any reasonable
out-of-pocket expenses related to identifying, investigating and consummating an
initial Business Combination, so long as no proceeds of the Public Offering held
in the Trust Account may be applied to the payment of such expenses prior to the
consummation of a Business Combination; and repayment of loans, if any, and on
such terms as to be determined by the Company from time to time, made by the
Sponsor or an affiliate of the Sponsor or certain of the Company’s officers and
directors to finance transaction costs in connection with an intended initial
Business Combination, provided, that, if the Company does not consummate an
initial Business Combination, a portion of the working capital held outside the
Trust Account may be used by the Company to repay such loaned amounts so long as
no proceeds from the Trust Account are used for such repayment.

 

10.                               The Sponsor has full right and power, without
violating any agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and each Member hereby consents
to being named in the Prospectus as an officer and/or director of the Company,
as applicable.

 

11.                               As used herein, (i) “Business Combination”
shall mean a merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination, involving the Company and one or
more businesses; (ii) “Founder Shares” shall mean the shares of the Common Stock
of the Company held by the Sponsor and the Company’s independent directors prior
to the consummation of the Public Offering; (iii) “Private Placement

 

4

--------------------------------------------------------------------------------


 

Warrants “ shall mean the Warrants to purchase 5,950,000 shares of Common Stock
(or up to 6,580,000 shares of Common Stock if the Underwriter’s over-allotment
option is exercised in full, that are acquired by the Sponsor for an aggregate
purchase price of $5.95 million (or $6.58 million if the Underwriter’s
over-allotment option is exercised in full), or $1.00 per Warrant, in a private
placement that shall occur simultaneously with the consummation of the Public
Offering; (iv) “Public Stockholders” shall mean the holders of securities issued
in the Public Offering; (v) “Trust Account” shall mean the trust fund into which
a portion of the net proceeds of the Public Offering shall be deposited; and
(vi) “Transfer” shall mean the (a) sale of, offer to sell, contract or agreement
to sell, hypothecate, pledge, grant of any option to purchase or otherwise
dispose of or agreement to dispose of, directly or indirectly, or establishment
or increase of a put equivalent position or liquidation with respect to or
decrease of a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder with respect to, any security, (b) entry
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any security, whether any
such transaction is to be settled by delivery of such securities, in cash or
otherwise, or (c) public announcement of any intention to effect any transaction
specified in clause (a) or (b).

 

12.                               This Letter Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby.  This Letter Agreement may not be changed, amended,
modified or waived (other than to correct a typographical error) as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

13.                               No party hereto may assign either this Letter
Agreement or any of its rights, interests, or obligations hereunder without the
prior written consent of the other party.  Any purported assignment in violation
of this paragraph shall be void and ineffectual and shall not operate to
transfer or assign any interest or title to the purported assignee.  This Letter
Agreement shall be binding on the Sponsor, each of the Members and each of their
respective successors, heirs and assigns.

 

14.                               This Letter Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
without giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction.  The parties hereto
(i) all agree that any action, proceeding, claim or dispute arising out of, or
relating in any way to, this Letter Agreement shall be brought and enforced in
the courts of New York City, in the State of New York, and irrevocably submits
to such jurisdiction and venue, which jurisdiction and venue shall be exclusive
and (ii) waives any objection to such exclusive jurisdiction and venue or that
such courts represent an inconvenient forum.

 

15.                               Any notice, consent or request to be given in
connection with any of the terms or provisions of this Letter Agreement shall be
in writing and shall be sent by express mail or similar private courier service,
by certified mail (return receipt requested), by hand delivery or facsimile
transmission.

 

16.                               This Letter Agreement shall terminate on the
earlier of (i) the expiration of the Lock-up or (ii) the liquidation of the
Company; provided, however, that this Letter Agreement shall earlier terminate
in the event that the Public Offering is not consummated and closed by June 1,
2014, provided further that paragraph 4 of this Letter Agreement shall survive
such liquidation.

 

[Signature page follows]

 

5

--------------------------------------------------------------------------------


 

 

 

Sincerely,

 

 

 

 

 

BOULEVARD ACQUISITION SPONSOR, LLC

 

 

 

 

 

By:

/s/ Sonia Gardner

 

 

 

Name:

Sonia Gardner

 

 

 

Title:

Managing Member

 

 

 

 

 

ONLY WITH RESPECT TO THE OBLIGATIONS SET FORTH IN PARAGRAPH 4:

 

 

 

 

 

AVENUE CAPITAL MANAGEMENT II, L.P.

 

 

 

 

 

By:

Avenue Capital Management II GenPar, LLC, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Sonia Gardner

 

 

 

Name: Sonia Gardner

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

BOULEVARD ACQUISITION CORP.

 

 

 

 

 

By:

/s/ Stephen S. Trevor

 

 

 

Name:

Stephen S. Trevor

 

 

 

Title:

President and Chief Executive Officer

 

 

 

[Signature Page to Letter Agreement - Sponsor]

 

--------------------------------------------------------------------------------